

 
Exhibit 10.01

AMENDED AND RESTATED COMMODITY FUTURES CUSTOMER AGREEMENT


This Amended and Restated Commodity Futures Customer Agreement (the
“Agreement”), made and entered into as of the date set forth at the end of this
Agreement and effective with respect to each Fund as of the date set forth in
Appendix A, is entered into in consideration of acceptance by Morgan Stanley &
Co. LLC (“Morgan Stanley”), a registered futures commission merchant (“FCM”), of
an account or accounts (individually or jointly an “Account”) in the name of
each of the funds or accounts listed in a schedule (each such fund or account, a
“Customer,” and such schedule the  “Customer Schedule”) to this Agreement
attached hereto as Appendix A, as may from time to time be amended, and amends
and restates the Commodity Futures Customer Agreement dated as of May 30, 2012.
 
Each Customer will engage a commodity trading advisor to provide investment
advice to Customer (each an “Advisor”). Such Advisor is selected by Ceres
Managed Futures LLC, the trading manager of each Customer (“Ceres”).  As of the
date hereof, each such Advisor has previously executed a form of the
Representations of Advisor in favor of Morgan Stanley which is hereby
incorporated by reference, and going forward henceforth, any Advisor selected by
Ceres shall execute such form prior to trading in the relevant Account.  The
Customer Schedule applicable as of the effective date of this Agreement is set
forth in Appendix A hereto.  A form of Customer Schedule by which additional
Customers may from time to time be joined as a Customer subject to this
Agreement is attached as Appendix B hereto.  The parties agree that Appendix A
shall be revised from time to time to reflect the joinder of new Customers under
this Agreement whenever any such Customer is so joined under the form set forth
in Appendix B.
 
 
It is understood and agreed that for ease of administration, this Agreement is
being executed so as to enable each fund or account listed on the Customer
Schedule hereto to utilize Morgan Stanley as a FCM.  Ceres may add additional
Customers to the Customer Schedule without the consent of any other Customer and
upon providing notice to Morgan Stanley.  For the avoidance of doubt, each fund
or account identified on the Customer Schedule at any time shall be an
individual Customer of Morgan Stanley and each shall be deemed to have entered
into a separate Agreement with Morgan Stanley.  If any existing Customer is
removed from such Customer Schedule at any time, as long as no positions remain
open hereunder with respect to such Customer, this Agreement shall be deemed
terminated with respect to such Customer and neither such Customer nor Morgan
Stanley shall have any further obligations to each other hereunder.  The
latest-dated Customer Schedule shall supersede and replace, in all respects, any
prior Customer Schedule.


The parties agree that this Agreement shall be treated as if it were a separate
agreement with respect to each fund or account listed on the Customer Schedule
under the heading “Name of Customer,” as if each such fund or account had
executed a separate agreement naming only itself as Customer, and that no fund
or account listed on a Customer Schedule shall have any liability under this
Agreement for the obligations of any other fund or account listed on the same or
another Customer Schedule. For the avoidance of doubt, no Customer has been
deemed to have any affiliates under this Agreement.


1.
Applicable Law.  The Account and all Contracts, transactions and agreements in
respect of the Account shall be subject to the Commodity Exchange Act (“CEA”)
and the rules, regulations, rulings, advisories and interpretations of the
Commodity Futures Trading Commission (“CFTC”), the National Futures Association
(“NFA”), exchanges, contract markets and clearing organizations where any
transaction in the Account is executed and/or cleared by Morgan Stanley or
Morgan Stanley’s designated agents hereunder.  All such laws, rules,
regulations, rulings, advisories and interpretations, as in effect from time to
time, are hereinafter collectively referred to as “Applicable Law.”



 
 

--------------------------------------------------------------------------------

 
2.
Customer’s Representations and Warranties.  At the time of entering into this
Agreement and again upon the entry into any Contracts or transactions under this
Agreement, Customer represents, warrants and covenants that (a) Customer has
full right, power and authority to enter into this Agreement, and the person
executing this Agreement on behalf of Customer is authorized to do so; (b) this
Agreement is binding on Customer and enforceable against Customer in accordance
with its terms; (c) Customer may lawfully establish and open the Account for the
purpose of effecting purchases and sales of Contracts through Morgan Stanley;
(d) performance of this Agreement and of transactions entered into pursuant to
this Agreement will not violate any Applicable Law to which Customer is subject
or any agreement to which Customer is subject or a party, except to the extent
such violation does not cause a material adverse effect to the Customer’s
business; (e) performance of this Agreement and of transactions entered into
pursuant to this Agreement will comply with Customer’s Constitutive Documents,
except to the extent such failure to comply does not cause a material adverse
effect to the Customer’s business; (f) all of Customer’s information in the
Account Application preceding this Agreement (which Application and the
information contained therein is hereby incorporated into this Agreement) is
true and correct in all material respects and Customer shall promptly notify
Morgan Stanley of any material change in such information; (g) if Customer is
domiciled or resident in any Province of Canada, Customer is (i) a company or
person, other than an individual, that is an “accredited investor” as defined in
section 1.1 of National Instrument 45-106 — Prospectus and Registration
Exemptions; or (ii) a person or company deemed to be a “designated institution”
under subsection 204(1) of Ontario Regulation 1015 — General Regulation made
under the Securities Act (Ontario); (h) if Customer is domiciled or resident in
the Province of Québec, Canada, Customer is an “accredited counterparty” under
Section 3 of the Québec Derivatives Act; (i) to the extent required under
Applicable Law as a regulatory prerequisite to the execution or clearing of any
Contract for its Account, Customer is an “eligible contract participant” as
defined under Section 1a(18) of the CEA and (j) if Customer enters into any OTC
agricultural swap transaction for the purpose of clearing such transaction in
the Account, Customer is and will remain during the term of any such transaction
an eligible swap participant within the meaning of Rule 35.1(b)(2) of the rules
of the CFTC (“CFTC Rules”).  “Constitutive Documents” means any (i)
incorporating documents, including any articles of incorporation or unanimous
shareholders’ agreement, (ii) partnership agreement, (iii) trust deed, agreement
or declaration, (iv) by-laws, (v) plan documents, including any statement of
investment policies and procedures, in the case of an employee benefit plan,
pension plan or master trust in which the assets of a pension plan are invested,
and (vi) prospectus or offering memorandum and annual information form, all as
applicable, and as amended, replaced, or supplemented from time to time,
together with any attachments, schedules, exhibits and documents incorporated by
reference.



3.
Payment Obligations Of Customer.  Customer shall pay Morgan Stanley upon demand
(a) all brokerage charges, give-up fees, commissions and service fees as Morgan
Stanley and Customer may from time to time agree; (b) all exchange, clearing
house, NFA or other regulatory fees or charges; (c) any tax imposed on
Customer’s transactions hereunder by any competent taxing authority; (d) any
debit balance or deficiency in the Account, including margin obligations in
respect of the Account arising under Section 6(e) hereof; (e) interest on any
debit balances or deficiencies in the Account, at rates agreed from time to time
between the parties; and (f) any other amounts owed by Customer to Morgan
Stanley with respect to the Account or any transactions therein.



Customer agrees to compensate Morgan Stanley and its affiliates, officers,
employees, successors, assigns and agents for any and all loss, liability, cost,
penalty or tax (each a “Loss” and collectively “Losses”) incurred by Morgan
Stanley as a direct result of Customer’s failure to comply with any provision
of, or to perform any obligations under, this Agreement in a material way, or as
a direct result of the failure of any of its representations, warranties or
covenants made hereunder to be true and correct in any material respect;
provided however, Customer shall not compensate Morgan Stanley to the extent
such Loss is caused by the negligence, fraud or willful misconduct of Morgan
Stanley.


 
 

--------------------------------------------------------------------------------

 
 
4.
Customer’s Events Of Default; Morgan Stanley’s Remedies.



 
(a)
Events of Default.   As used herein, any of the following is an “Event of
Default”:



 
(i)
the commencement of a proceeding under any bankruptcy, insolvency, arrangement
or reorganization regime existing under Applicable Law or the institution of any
other relief under bankruptcy or insolvency law or other similar law affecting
creditors’ rights, or the filing or presentation of a petition for the
appointment of a receiver by or against Customer or for the Customer’s winding
up or liquidation, an assignment, arrangement or composition made by Customer
with or for the benefit of creditors, Customer becomes insolvent or is unable to
pay its debts or fails or makes an admission in writing that it is insolvent or
is unable to pay its debts when they mature, or the suspension by Customer of
its usual business or any material portion thereof, provided that a proceeding
seeking a judgment of insolvency or bankruptcy against Customer that is
instituted by a person other than Customer or an affiliate of Customer or a
regulator, supervisor or any similar official with primary insolvency,
rehabilitative or regulatory jurisdiction over the Customer shall constitute an
Event of Default hereunder only if, and at such time as, such proceeding results
in a judgment of insolvency or bankruptcy or the entry of an order for relief or
the making of an order for its winding-up or liquidation or is not dismissed or
withdrawn within 30 calendar days of being instituted;



 
(ii)
the issuance of any warrant or order of attachment against the Account or the
levy of a judgment against the Account;



 
(iii)
Customer (a) is dissolved (other than pursuant to a consolidation, amalgamation
or merger); (b) has a resolution passed for its winding-up, official management
or liquidation (other than pursuant to a consolidation, amalgamation or merger);
(c) seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or similar official for it
or for all or substantially all of its assets; (d) has a secured party take
possession of all or substantially all its assets or has a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all its assets and such secured party maintains
possession, or any such process is not dismissed, discharged, stayed or
restrained, in each case within 30 days thereafter; (e) causes or is subject to
any event with respect to it which, under the applicable laws of any
jurisdiction, has an analogous effect to any of the events specified in clauses
(i), (ii) or (iii) above or (f) takes any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the foregoing
acts;



 
(iv)
if Customer is an employee benefit plan or other pension fund (or administrator
or trustee of such a plan, fund or master trust in which the fund assets are
invested), (A) any step is taken by Customer, any governmental authority or body
or regulator, or other person to terminate, wind-up or liquidate Customer, the
fund or the plan, in whole or in part; (B) any event or condition occurs or
exists that would entitle any court or regulator to require the termination,
wind-up or liquidation of Customer, the fund or the plan, in whole or in part,
or the termination or close-out of any Contract; (C) Customer is unable to pay
benefits under the relevant employment or pension benefit plan when due; (D)
Customer or any other person does anything or takes any action or step to merge,
consolidate or combine the fund with any other pension fund or its assets,
whereby assets are transferred from the fund or are to become available for the
payment of any liabilities of the other fund without the consent of Morgan
Stanley;



 
 

--------------------------------------------------------------------------------

 
 
(v)
if Customer is a trust or investment fund, (A) any step is taken by Customer or
any governmental authority to terminate, wind-up or liquidate Customer or the
fund; or (B) any event or condition occurs or exists that would entitle any
court or regulator to require the termination, wind-up or liquidation of
Customer or the fund or to issue a cease trade order in respect of Customer, in
whole or in part, or the termination or close-out of any Contract;



 
(vi)
the failure by Customer to deposit or maintain margin or to pay required
premiums in accordance with Section 6(e) hereof, or otherwise to make payments
required by Section 3 hereof;



 
(vii)
Customer is in default, or an event of default exists, with respect to any
material obligation or liability (including the failure to make a payment on
demand or to satisfy margin requirements) arising under any agreement styled as
Customer Documents (Eligible Counterparty / Professional Client) (Including
Exchange – Traded Derivatives) between Morgan Stanley & Co. International plc
and Customer (for the avoidance of doubt, the term “Customer” as used herein
shall refer to an individual investment vehicle alone and no affiliates of such
vehicle);



 
(viii)
Customer is suspended from membership of, or participation in, any exchange,
clearing house or self-regulatory organization, or suspended from dealings in
Contracts by any government agency or self-regulatory organization, or by act of
any judicial authority;



 
(ix)
Morgan Stanley determines in good faith and a commercially reasonable manner
that any material representation or warranty or covenant made by Customer to
Morgan Stanley is untrue or inaccurate in any material respect, and following
Morgan Stanley providing notice to Customer regarding such representation and
Customer failing to cure such matter within three Business Days following such
notice; and



 
(x)
the failure by Customer to perform, in any material respect, its other
obligations hereunder and following Morgan Stanley providing notice to Customer
regarding such performance and Customer failing to cure such matter within three
Business Days following such notice.



(b)  
Remedies.  Upon the occurrence of an Event of Default, Morgan Stanley shall have
the right, in addition to any other remedy available to Morgan Stanley at law or
equity, to (i) buy, sell or otherwise liquidate any or all open Contracts held
in or for the Account (including without limitation through the making or taking
of delivery, the use of exchange-for-physical, exchange-for-swap,
exchange-for-risk, exchange-for-options or exchange-for-related-positions
transactions, block trades, any associated cash transactions as broker or
principal, or any other means); (ii) set off or apply any or all cash margin
held in or for the Account to any amount owed by Customer to Morgan Stanley;
(iii) sell any or all of the securities or other property of Customer held in or
for the Account and to apply the proceeds thereof to any amounts owed by
Customer to Morgan Stanley; (iv) borrow or buy any options, securities,
Contracts or other property for the Account; or (v) cancel any unfilled orders
for the purchase or sale of Contracts for the Account, all without demand for
margin and without notice or advertisement and to the full extent permitted
under Applicable Law.  In exercising its remedies hereunder, Morgan Stanley may
in its sole discretion and without prior notice to Customer (A) straddle or
spread open positions in the Account; (B) switch positions to another month,
commodity or exchange; (C) close out positions in whole or in part, or limit
and/or terminate the right of Customer to trade in the Account, other than for
liquidation; (D) sell Contracts to itself or its affiliates or buy Contracts
from itself or its affiliates in arms-length transactions; (E) purchase the
whole or any part of open positions in the Account free from any right of
redemption, and, in each case, Customer shall remain liable for any resulting
deficiency.  In the event Morgan Stanley’s position would not be jeopardized
thereby, Morgan Stanley will make reasonable efforts under the circumstances to
notify Customer prior to taking any such action.  A prior demand or margin call
of any kind from Morgan Stanley or prior notice from Morgan Stanley shall not be
considered a waiver of Morgan Stanley’s right to take any action without notice
or demand.



 
 

--------------------------------------------------------------------------------

 
(c)  
Set-off Rights.  Upon the occurrence of an Event of Default, in addition to and
not in limitation of any other right or remedy (including any right to set-off,
counterclaim, or otherwise withholding of payment) under any agreement or
Applicable Law, Morgan Stanley will at its option have the right, at any time
and from time to time, without prior notice to Customer, to set-off any sum or
obligation (whether or not vested or contingent and whether or not such sum or
obligation is then due and payable) owed by Customer to Morgan Stanley against
any sum or obligation (whether or not vested or contingent and whether or not
such sum or obligation is then due and payable) owed by Morgan Stanley or any
affiliate of Morgan Stanley (the “Original Obligation”) to Customer and, for
this purpose, may convert one currency into another at the commercially
reasonable rates of exchange as determined by Morgan Stanley for the purchase of
such other currency from time to time. Any such set-off will automatically
satisfy and discharge the Original Obligation to Customer and, if the Original
Obligation exceeds the sum or obligation to be set-off against, the Original
Obligation will be novated and replaced by an obligation to pay Customer only
the excess of the Original Obligation over such sum or obligation.  Customer
authorizes Morgan Stanley and its affiliates, on behalf of and in the name of
Customer, to do all such acts and to execute all such documents as may be
required to effect such application.



5.
Limitation Of Liability.  Except as otherwise provided in this Section 5,
neither Morgan Stanley nor its affiliates shall have any responsibility or
liability to Customer hereunder for, any Losses however caused, incurred or
suffered by Customer directly or indirectly (i) in connection with the
performance or non-performance, for any reason, by any designated contract
market, swaps execution facility, trading facility, clearing house, derivatives
clearing organization, executing broker, clearing firm or custodian or by any
electronic trading system, facility or service (any such system, facility or
service, collectively, “Electronic Trading Services”), or by any other third
party of its obligations to Morgan Stanley in respect of or in connection with
any Contract provided, however, that Morgan Stanley has picked such party in a
commercially reasonable manner; (ii) as a result of any prediction,
recommendation or advice made or given by a representative of Morgan Stanley,
whether or not made or given at the request of Customer; (iii) as a result of
Morgan Stanley’s commercially reasonable reliance on any instruction, notice or
communication that it believes to be that of an individual authorized to act on
behalf of Customer; (iv) as a result of any delay in the performance or
non-performance of any of Morgan Stanley’s obligations hereunder directly or
indirectly caused by the occurrence of any contingency beyond the control of
Morgan Stanley including, but not limited to, government or exchange suspensions
or restrictions on trading or clearing, war, acts of terrorism or natural
disasters, or the unscheduled closure of an exchange or contract market or
delays in the transmission of orders due to breakdowns or failures of
transmission or communication facilities, execution, and/or trading facilities
or other systems (including, without limitation, any Electronic Trading
Services), it being understood that Morgan Stanley shall be excused from
performance of its obligations hereunder for such period of time as is
reasonably necessary after such occurrence to remedy the effects therefrom; (v)
as a result of any action reasonably taken by or on behalf of Morgan Stanley or
its floor brokers in compliance with Applicable Law; or (vi) in connection with
or arising out of any agreements relating to Electronic Trading Services
provided to Customer by Morgan Stanley (the terms and conditions of which in
their entirety are incorporated herein by reference). Further, with respect to
any Electronic Trading Services Morgan Stanley expressly disclaims any
representation or warranty whatsoever (a) with respect to accuracy, completeness
or timeliness of such services, (b) that such services shall be uninterrupted or
error free; and (c) including any implied warranties of title, non-infringement,
merchantability or fitness for a particular purpose relating to such services;
provided however, Morgan Stanley shall be liable to the extent such Loss is
caused by the negligence, fraud or willful misconduct of Morgan Stanley. Neither
party shall be liable to the other for consequential, incidental, punitive or
special damages hereunder, including, without limitation, damages alleged on the
basis of lost profits or lost assets, including income-producing assets.



 
 

--------------------------------------------------------------------------------

 
6.           General Agreements.  The parties agree that:


 
(a)
Morgan Stanley’s Responsibility.  Morgan Stanley is not acting as a fiduciary,
foundation manager, commodity pool operator, commodity trading advisor or
investment adviser in respect of any Account opened by Customer.  Customer is
acting for its own account and has made its own independent decisions to effect
transactions in Contracts and as to whether each transaction is prudent or
appropriate for it based on Customer’s own judgment and upon advice from such
advisors as it has deemed necessary.  Customer is solely responsible for any
trading decisions including order-routing decisions made by Customer.  Morgan
Stanley does not make any recommendation as to where such orders should be
executed and does not undertake to notify Customer of price improvement
opportunities or more advantageous execution quality at particular exchange
venues.  Morgan Stanley shall have no responsibility hereunder for compliance
with any law or regulation governing the conduct of fiduciaries, foundation
managers, commodity pool operators, commodity trading advisors or investment
advisers.



Without limitation of the foregoing (i) Morgan Stanley shall provide the
services listed in Appendix C (which may be amended from time to time upon the
written mutual consent of Morgan Stanley and each Customer) to each Customer;
(ii) Morgan Stanley shall comply with the segregation requirements of Section
4d(a)(2) of the CEA and the CFTC Rules or, if applicable, Part 30 of the CFTC
Rules or, with respect to eligible cleared OTC derivatives, the rules of the
derivatives clearing organization where such cleared OTC derivatives are
cleared, with respect to assets deposited by Customer hereunder; (iii) Morgan
Stanley, as appropriate to Customer’s transactions and in accordance with the
CEA and CFTC Rules (including Part 30 of such Rules and, as applicable, the
rules of relevant derivatives clearing organizations), may place and maintain
Customer’s assets to effect Customer’s transactions with another FCM, a clearing
organization or a foreign bank (as such terms are defined under Rule 17f-6 under
the Investment Company Act of 1940 promulgated by the Securities and Exchange
Commission (“SEC”)) or a member of a foreign board of trade, and shall obtain an
acknowledgement, as required under CFTC Rules 1.20(a) or 30.7(c) or the rules of
relevant derivatives clearing organizations, as applicable, that such assets are
held on behalf of Morgan Stanley’s customers in accordance with the provisions
of the CEA; (iv) Morgan Stanley shall promptly furnish copies of or extracts
from its records or such other information pertaining to Customer’s assets as
the SEC through its employees or agents may request; and (v) the parties
acknowledge and agree that if at any time Customer’s custodial arrangement in
respect of the Account no longer meets the requirements of this section 6(a),
Customer shall withdraw its assets from the Account as soon as reasonably
practicable.


 
 

--------------------------------------------------------------------------------

 
 
(b)
Advice.  All advice communicated by Morgan Stanley with respect to the Account
or transactions effected by Customer hereunder is incidental to the conduct of
Morgan Stanley’s business as an FCM and such advice shall not serve as the
primary basis for any decision made by or on behalf of Customer.  Morgan Stanley
shall have no discretionary authority, power or control over any decisions made
by or on behalf of Customer in respect of the Account, regardless of whether
Customer relies on the advice of Morgan Stanley in making any such
decision.  Customer acknowledges that Morgan Stanley and its managing directors,
officers, employees and affiliates may take or hold positions in, or advise
other customers concerning, contracts that are from time to time the subject of
advice from Morgan Stanley to Customer.  The positions and advice of Morgan
Stanley and its managing directors, officers, employees and affiliates may be
inconsistent with or contrary to positions of, and the advice given by, Morgan
Stanley to Customer.  Customer acknowledges and agrees that Morgan Stanley is
not acting hereunder as a municipal advisor within the meaning of Section 975 of
the Dodd-Frank Wall Street Reform & Consumer Protection Act.



 
(c)
Recording.   Each party may record, on tape or otherwise, any telephone
conversation between Morgan Stanley and Customer involving their respective
officers, agents and employees, and each party hereby agrees and consents
thereto.



(d)           Acceptance of Orders; Position Limits.


 
(i)
Morgan Stanley shall have the right to limit the size of open positions (net or
gross) of Customer with respect to the Account at any time and to refuse
acceptance of orders to establish new positions, without regard to whether such
refusal or limitation is required by, or based on position limits imposed under,
Applicable Law.  Morgan Stanley shall make commercially reasonable efforts to
provide Customer with a list of any position limits it intends to apply to the
Account. Morgan Stanley shall promptly notify Customer of its rejection of any
order.  To the extent permitted by Applicable Law, Morgan Stanley is authorized
to combine orders for Customer’s Account with orders for other
customers.  Unless specified by Customer, Morgan Stanley may designate the
exchange or other markets (including, without limitation, an exchange’s
electronic trading platform) on or through which it will attempt to execute
orders.



 
(ii)
Customer shall file or cause to be filed all applications or reports required
under Applicable Law with the CFTC or the relevant contract market or clearing
house, and shall provide Morgan Stanley with a copy of such applications or
reports and such other information as Morgan Stanley may reasonably request in
connection therewith and in connection with Morgan Stanley’s own regulatory
reporting obligations.



 
(e)
Original and Variation Margin; Premiums; Other Contract Obligations.  Customer
shall perform all obligations attendant to transactions in Contracts for the
Account and shall make, or cause to be made, all applicable original margin,
variation margin, intra-day margin and premium payments, in such amount, form
and subject to such valuation mechanics, as may be required by Applicable Law or
by Morgan Stanley.  Requests for margin deposits and/or premium payments shall
be communicated to Customer in writing (including electronic mail); provided
that Morgan Stanley reserves the right, in the event that Customer cannot be
contacted by electronic means (after a commercially reasonable attempt to
contact Customer by electronic means), to communicate such requests orally or
telephonically.  For the avoidance of doubt, a statement of margin or premium
due set forth on Customer’s daily confirmation of trading activity shall
constitute a demand for such margin or premium for the purposes of this Section
6(e).  Customer margin deposits and/or premium payments shall be made by wire
transfer in accordance with Morgan Stanley’s instructions to Customer segregated
account, secured amount account, sequestered account or cleared swap account, as
required under Applicable Law, and shall be in U.S. dollars unless Morgan
Stanley agrees otherwise in writing.



 
 

--------------------------------------------------------------------------------

 
In connection with any Customer instruction at any time to Morgan Stanley to (i)
satisfy any margin requirement arising under this Section 6(e) or this Agreement
by means of a transfer of available funds or securities held in a Morgan Stanley
securities margin account or (ii) transfer available excess equity out of the
Account to any such securities margin account, Customer acknowledges and agrees
that funds and Collateral carried in and for the Account, as well as all
Contracts carried in and for the Account (I) are not subject to or afforded
protection under SEC Rules 8c-1, 15c2-1, 15c3-2 or 15c3-3 and (II) in the event
of Morgan Stanley’s bankruptcy or insolvency, will not be afforded protection
under the Securities Investor Protection Act of 1970 and, instead, Customer’s
rights shall be determined pursuant to the commodity broker liquidation
provisions of the Bankruptcy Code and Part 190 of the CFTC Regulations.


Interest on such funds held in segregated or secured accounts (or other accounts
to the extent consented to by Ceres) shall be paid by Morgan Stanley to
Customer, at rates agreed from time to time between the parties.


 
(f)
Security Interest and Rights Respecting Collateral.   



 
(i)
Customer hereby assigns, pledges and transfers to Morgan Stanley and grants to
Morgan Stanley a security interest in and continuing first priority lien on all
of Customer’s right, title and interest in the Account and any and all
securities entitlements, securities, funds and other property from time to time
credited to the Account, held by Morgan Stanley or any of its affiliates, or
carried by others for the Account, whether now owned or existing or hereafter
acquired and wherever located and all proceeds of any of the foregoing
(collectively, the “Collateral”).  The foregoing grant of security secures, to
the extent permissible by Applicable Law, all obligations of Customer now or
hereafter owing to Morgan Stanley pursuant this Agreement, including, without
limitation, all Losses incurred by Morgan Stanley in connection with the
enforcement of this Agreement and the security interest created hereunder.  Upon
the occurrence of an Event of Default, Morgan Stanley shall have and may
exercise in respect of the Collateral, in addition to all other rights and
remedies provided for herein or otherwise available to it pursuant to Applicable
Law, at law or in equity, all the rights and remedies of a secured party upon
default under Applicable Law, including but not limited to the Uniform
Commercial Code (“UCC”), whether or not the UCC applies to the affected
Collateral, to the fullest extent permitted under Applicable Law.  Customer
agrees to execute any documents reasonably required by Morgan Stanley for the
perfection or negotiation of such general lien or security interest.  Customer
and Morgan Stanley agree that Morgan Stanley’s use of the Collateral shall at
all times be subject to and in accordance with Applicable Law.



 
 

--------------------------------------------------------------------------------

 
 
(ii)
If Customer is resident of or domiciled in, or if any of the Collateral is
subject to Applicable Law of, any jurisdiction in which a security interest in
the Collateral cannot be created solely by means of Customer’s pledge of such
Collateral to Morgan Stanley (or any jurisdiction in which the security interest
arising under such a pledge would require local registration in order to be
perfected), then the parties agree that, with respect to such a jurisdiction,
all right, title and interest in and to the Collateral shall vest via transfer
of title in Morgan Stanley free and clear of any liens, claims, charges or
encumbrances or any other interest of Customer or of any third party (other than
a lien routinely imposed on all securities in a relevant clearance system).



 
(g)
Québec Charge. This section applies only with respect to security interests if
their validity is governed by the laws of the Province of Québec.  Customer
hereby hypothecates and grants a general lien and a continuing first priority
security interest in all Collateral to Morgan Stanley for the amount of USD
1,000,000,000.00, with interest from the date of this Agreement.  Morgan Stanley
may sell or take the Collateral in payment without giving prior notice or
observing any time limits prescribed in respect of such taking in payment or
such sales in the Civil Code of Québec.  The said stated amount of the hypothec,
lien and security interest is inserted to comply with the requirements of the
Civil Code of Québec and represents the maximum amount for which the Collateral
is hypothecated and granted.  It does not represent the amount of the
indebtedness of Customer secured by the hypothecation, lien and security
interest from time to time nor the amount of any credit available to Customer.



 
(h)
Reports and Objections.  Daily confirmations of transactions in Contracts for
the Account shall be submitted to Customer and absent manifest error shall be
conclusive and binding on Customer unless Customer notifies Morgan Stanley of
any objection thereto prior to the opening of trading on the contract market or
trading facility on which such transaction occurred on the second Business Day
following the day on which Customer receives such Statement; provided that, with
respect to monthly statements, Customer may notify Morgan Stanley of any
objection thereto within five Business Days after receipt of such monthly
Statement.  Any such notice of objection, if given orally to Morgan Stanley,
shall be promptly confirmed in writing by Customer.



(i)           Delivery Procedures; Options Allocation Procedure.


 
(i)
Customer shall provide Morgan Stanley with instructions to liquidate Contracts
previously established by Customer; to make or take delivery under any such
Contracts; or to exercise options entered into by Customer, within such time
limits as may be reasonably specified by Morgan Stanley.  Morgan Stanley shall
have no responsibility to take any action on behalf of Customer or positions in
the Account unless and until Morgan Stanley receives oral or written
instructions reasonably acceptable to Morgan Stanley.  Funds sufficient to take
delivery pursuant to any such Contract or deliverable grade commodities eligible
under Applicable Law for the purpose of effecting delivery pursuant to such
Contract must be delivered to Morgan Stanley at such time and in accordance with
such procedures as Morgan Stanley may reasonably require in connection with any
such delivery.



 
 

--------------------------------------------------------------------------------

 
 
(ii)
Short option Contracts may be subject to exercise at any time.  Exercise notices
received by Morgan Stanley from the applicable contract market with respect to
option Contracts sold by Customer may be allocated to Customer pursuant to a
random allocation procedure, and Customer shall be bound by any such allocation
of exercise notices.  In the event of any allocation to Customer, unless Morgan
Stanley has received prior, timely instructions from Customer, Morgan Stanley’s
sole responsibility shall be to use its best efforts to notify Customer of such
allocation.



 
(iii)
If Customer fails to comply with any of the foregoing obligations in this
section 6(i), Morgan Stanley may liquidate any open positions, make or receive
delivery of any commodities or instruments, or exercise or allow the expiration
of any options, in such manner and on such terms as Morgan Stanley deems
necessary or appropriate, and Customer shall indemnify and hold Morgan Stanley
harmless as a result of any action taken or not taken by Morgan Stanley in
connection therewith or pursuant to Customer’s instructions.



 
(j)
Financial and Other Information.   Customer shall provide to Morgan Stanley such
financial information regarding Customer as Morgan Stanley may from time to time
reasonably request.  Customer shall notify Morgan Stanley promptly if the
financial condition of Customer changes materially and adversely from that shown
in the most recent financial information theretofore provided to Morgan
Stanley.  An investigation may be conducted pertaining to Customer’s credit
standing and business.  If Customer engages in exchange-for-physical,
exchange-for-swap, exchange-for-risk, exchange-for-options or
exchange-for-related-positions transactions, Customer agrees to provide Morgan
Stanley, upon request, with documentation of the underlying cash, physical or
swap transaction.



 
(k)
Currency Exchange Risk.  Customer shall bear all risk and cost in respect of the
conversion of currencies incident to transactions in Contracts effected on
behalf of Customer.  Should Customer elect to deposit funds with Morgan Stanley
other than the currency of settlement or instruct Morgan Stanley to convert
funds which are already on deposit in another currency, Morgan Stanley shall
debit or credit the Account of Customer at a rate of exchange determined by
Morgan Stanley in its sole discretion on the basis of the then prevailing market
rate of exchange for such foreign currency.  Customer authorizes Morgan Stanley
to deposit Customer funds in depositories located outside of the United States,
subject to and consistent with the requirements of Applicable Law.  Customer
agrees that the conversion of currencies under this Agreement shall be for the
sole purpose of effecting transactions in Contracts hereunder and under no
circumstances for the purpose of effecting spot, forward or other
over-the-counter foreign currency transactions.



 
(l)
Inactive Accounts. Customer acknowledges that Morgan Stanley may deactivate
accounts showing no trading activity and agrees to provide Morgan Stanley with
any information and documents reasonably requested by Morgan Stanley in
connection with Customer’s request to reactivate a closed account.



 
(m)
Cross-Trade Consent.  Customer hereby acknowledges and agrees that Morgan
Stanley and its affiliates, officers, employees, successors, assigns, or agents,
including floor brokers acting on Morgan Stanley’s behalf, may in connection
with any transaction in Contracts for the Account take the other side of such
transaction, subject to the transaction being executed at the prevailing price
and in accordance with Applicable Law.



 
 

--------------------------------------------------------------------------------

 
 
(n)
Authorization to Transfer Funds.  Customer hereby expressly agrees that Morgan
Stanley may, in its sole and absolute discretion and without prior notice to
Customer (provided that Morgan Stanley shall provide prior notice to Customer to
the extent practicable), transfer any funds, securities, commodities or other
property between and among Customer’s segregated, secured amount and sequestered
or cleared swap accounts, consistent with and to the extent permitted under
Applicable Law and for the sole purpose of executing, clearing and settling
transactions in respect of Contracts.  Morgan Stanley shall promptly (and no
later than within one Business Day) confirm in writing each transfer of funds,
securities, commodities or other property pursuant hereto.  Other than as
provided for under this authorization, Morgan Stanley shall not be permitted to
transfer any funds, securities, commodities or other property to other accounts
without the express written consent of Ceres.  For the avoidance of doubt,
funds, securities or other property shall not be transferred among the accounts
of different Customers.



 
(o)
Give Up Transactions.  Absent a separate written agreement with Customer with
respect to give-up transactions, Morgan Stanley, in its sole discretion, may,
but shall not be obligated to, accept from other brokers Contracts executed by
such brokers and to be given up to Morgan Stanley for clearance or carrying in
any Account.



 
(p)
Offset/Netting Rights.  Morgan Stanley and Customer agree that the parties shall
have the right to offset any unrealized gains and losses on the Customer’s open
positions and to net any open orders for the purchase or sale of any property of
Customer.



 
7.
Termination.  This Agreement may be terminated at any time by Customer upon
written notice to Morgan Stanley, or Morgan Stanley upon 60 calendar days
written notice to Customer.  In the event of such notice, Customer shall either
close out open positions in the Account or arrange for such open positions to be
transferred to another FCM.  Upon satisfaction by Customer of all of Customer’s
liabilities, Morgan Stanley shall transfer to another FCM all Contracts, if any,
then held for the Account, and shall transfer to Customer or to another FCM, as
Customer may instruct, all cash, securities and other property held in the
Account, whereupon this Agreement shall terminate.  Termination of this
Agreement shall not release any party from any liability or obligation incurred
or arising from activities prior to such termination.



8.
Acknowledgements re Securities Transfer Act. For purposes of the Securities
Transfer Act as implemented under the laws of an applicable Canadian province,
the Personal Property Security Act of an applicable province, Article 9 of the
New York Uniform Commercial Code and any similar legislation in any other
applicable jurisdiction (a) the jurisdiction of Morgan Stanley as securities
intermediary or commodity intermediary with respect to the Account and the
Contracts is New York, (b) the Account is a “securities account,” a “futures
account” and a “commodity account” and (c) any property of any nature whatsoever
credited to the Account is a “financial asset” or “investment property”.



 
9.
Eligible Financial Contract. This Agreement, including the security interest
granted by this Agreement, and any Contract, are “eligible financial contracts”
within the meaning of the Bankruptcy and Insolvency Act (Canada), the Companies’
Creditors Arrangement Act (Canada), the Winding-up and Restructuring Act
(Canada) and the  Payment Clearing and Settlement Act (Canada).  Customer
represents that it is a “financial institution” for the purposes of the Payment
Clearing and Settlement Act (Canada).



 
 

--------------------------------------------------------------------------------

 
 
10.
Miscellaneous.

 
 
(a)
Severability.  If any provision of this Agreement is, or at any time becomes,
inconsistent with any present or future requirement of Applicable Law, the
inconsistent provision shall be deemed superseded or modified to conform with
the relevant law, rule or regulation but in all other respects, this Agreement
shall continue and remain in full force and effect.



 
(b)
Binding Effect.  This Agreement shall be binding on and inure to the benefit of
the parties and their successors.  In the event that Morgan Stanley (i) merges
with another entity, or (ii) ceases to be a FCM or (iii) is required by
Applicable Law to transfer its Customer accounts to another FCM, Morgan Stanley
shall have the right to transfer or assign this Agreement (and thereby the
Account) to any successor entity or to another properly registered FCM, to the
extent consistent with and at all times subject to Applicable Law.



 
(c)
Independent Adviser.  Customer hereby appoints Advisor as Customer’s agent for
the purpose of receiving all communications, notices and requests for
instructions related to this Agreement and the transactions effectuated pursuant
to this Agreement, including, without limitation, margin calls and any trading
information or advice (subject to Section 6(b) hereof).  Advisor is authorized
to access and use electronic services, facilities and information provided
electronically, including but not limited to Electronic Trading Services (as
defined herein), and on behalf of Customer, to agree to the terms and conditions
regarding such use and to enter into agreements relating to Electronic Trading
Services.  Customer hereby agrees to indemnify and hold Morgan Stanley harmless
from and to pay Morgan Stanley promptly on demand any and all Losses arising
from Morgan Stanley’s reliance on any communication, notice or instruction of
the Advisor until Morgan Stanley receives written notice of Customer’s
revocation thereof; and termination of the appointment of the Advisor shall not
affect any liability in any way resulting from transactions initiated prior to
such termination.  This indemnity is in addition to (and in no way limits or
restricts) any rights which Morgan Stanley may have under this Agreement and any
other agreement or agreements between Morgan Stanley and Customer.  Nothing in
this Section 10(c) shall relieve Customer of any of its obligations under this
Agreement.



 
(d)
Entire Agreement.  This Agreement contains the entire agreement between the
parties and supersedes any prior oral and written agreements between the parties
as to the subject matter hereof.  No provision of this Agreement shall in any
respect be waived, altered, modified, or amended unless such waiver, alteration,
modification or amendment is signed by the party against whom such waiver,
alteration, modification or amendment is to be enforced.



 
(e)
Currency Denomination.  Unless another currency is designated in the
confirmations reporting transactions entered into by Customer, all margin
deposits in connection with such transactions, and a debit or credit in the
Account, shall be stated in United States dollars.  By placing an order in a
Contract settled in a particular currency (the “Contract Currency”), Customer
agrees to convert to the Contract Currency funds sufficient to meet the
applicable margin requirement.  Customer understands and acknowledges that
accruals from trades in Contracts that are priced and settled in non-United
States dollars will be held in Customer’s account in such non-United States
dollar Contract Currency and, except upon an Event of Default, will not be
converted to United States dollars except upon Customer’s specific instructions
to do so.  Any conversions of currency shall be at a rate of exchange determined
by Morgan Stanley on the basis of the then prevailing rates of exchange for such
currencies.



 
 

--------------------------------------------------------------------------------

 
 
(f)
Instructions, Notices or Communications.   Except as specifically otherwise
provided in this Agreement, all instructions, notices or other communications
may be oral or written (and for the avoidance of doubt, notification by
facsimile or email to a fax number or email address provided by either party to
the other for such purpose shall be deemed written notice).  Customer hereby
waives any defense that such instruction, notice, or communication was not in
writing.  All oral instructions, unless custom and usage of trade dictate
otherwise, shall be promptly confirmed in writing.  All written instructions,
notices or other communications shall be addressed as follows:



(i)           if to Morgan Stanley:
Morgan Stanley & Co. LLC
 
One New York Plaza, 7th Floor

 
New York, New York  10004

 
Attention:  Listed Derivatives Operations Manager



 
(ii)
if to Customer, at the address (including email addresses) as indicated on the
Commodity Futures Account Application.



In addition, the parties may agree from time to time to provide and receive
written notice by electronic means for such purposes hereunder as they may agree
and using email addresses that they mutually agree to use for such
purposes.  Except as otherwise provided in this Agreement, notices shall be
effective (1) if delivered by hand, on the date and at the time of delivery; (2)
if sent by express mail service, on the date and at the time of delivery as
evidenced by a confirmation from the relevant express mail services; and (3) if
transmitted by facsimile or electronic means, on the date and at the time of
transmission.


 
(g)
Rights and Remedies Cumulative.  All rights and remedies arising under this
Agreement as amended and modified from time to time are cumulative and not
exclusive of any rights or remedies which may be available at law or otherwise.



 
(h)
No Waiver.  Neither party’s failure to exercise, delay in exercising, or partial
exercise of any contractual right under this or any other agreement, for
Contracts or any other product, on any occasion or series of occasions is or
implies waiver of any contractual right under any course of dealing theory or
otherwise, and does not preclude any other future exercise, delayed exercise or
partial exercise of any contractual right hereunder.



 
(i)
Governing Law.  THE INTERPRETATION AND ENFORCEMENT OF THIS AGREEMENT AND THE
RIGHTS, OBLIGATIONS AND REMEDIES OF THE PARTIES WITH RESPECT TO CONTROVERSIES
ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
PRINCIPLES OF CHOICE OF LAW (OTHER THAN SECTION 5-1401 OF NEW YORK GENERAL
OBLIGATIONS LAW).



 
(j)
Consent to Jurisdiction.   EACH OF THE PARTIES HEREBY CONSENTS TO THE
JURISDICTION OF A STATE OR FEDERAL COURT SITUATED IN NEW YORK, NEW YORK IN
CONNECTION WITH ANY DISPUTE ARISING HEREUNDER.  TO THE EXTENT THAT IN ANY
JURISDICTION ANY PARTY MAY NOW OR HEREAFTER BE ENTITLED TO CLAIM, FOR ITSELF OR
ITS ASSETS, IMMUNITY FROM SUIT, EXECUTION, ATTACHMENT (BEFORE OR AFTER JUDGMENT)
OR OTHER LEGAL PROCESS, EACH PARTY HERETO IRREVOCABLY AGREES NOT TO CLAIM, AND
IT HEREBY WAIVES, SUCH IMMUNITY.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
ANY OBJECTION ON THE GROUND OF VENUE, FORUM NON CONVENIENS OR ANY SIMILAR
GROUNDS.



 
 

--------------------------------------------------------------------------------

 
 
(k)
Waiver of Jury Trial.   CUSTOMER AND MORGAN STANLEY EACH HEREBY WAIVES A TRIAL
BY JURY IN ANY ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
TRANSACTION IN CONNECTION THEREWITH.



 
(l)
Equivalency Clause.  For purposes of disclosure pursuant to the Interest Act
(Canada), the annual rate of interest which is equivalent to any rate of
interest provided for in this Agreement which is to be calculated on any basis
other than a full calendar year may be determined by multiplying such rate of
interest (expressed as a percentage) by a fraction, the numerator of which is
the number of days in the calendar year and the denominator of which is the
number of days comprising such other basis.

 
 
(m)
Language of Documentation. The parties hereto have required that this Agreement,
and all documents and notices related thereto and/or resulting therefrom be
drawn up in English.  Les parties aux présentes ont exigé que la présente
convention ainsi que tous les documents et avis qui s’y rattachent et/ou en
découlent soient redigés en langue anglaise.



 
(n)
Business Day.  For purposes of this Agreement, “Business Day” shall mean any day
on which, in respect of any transaction in Contracts for the Account, exchanges,
trading facilities or clearing houses in the United States are open for such
transactions.



(o)  
Consent to Delivery of Electronic Statements.  The CFTC permits a customer to
receive daily confirmations and monthly statements for the Account by electronic
media, subject to obtaining customer consent.  Morgan Stanley maintains
proprietary internet-based systems that deliver confirmations, statements and
other reports to Customer in lieu of delivery by ordinary mail.  Customer should
be aware of the following: (i) Customer’s consent, if given, will be effective
upon execution of this Agreement and shall remain effective thereafter until
revoked; (ii) Customer may revoke its consent at any time by written notice of
revocation to Morgan Stanley which will be effective upon receipt by Morgan
Stanley; and (iii) any electronic confirmation or statement is accessible on the
internet-based system for a limited time following its initial posting.



Customer hereby consents to receiving confirmations and statements by electronic
means in lieu of ordinary mail.  If Advisor is executing this Agreement on
behalf of Customer as Customer’s agent and attorney-in-fact, Advisor hereby
represents and warrants that it shall, at all times that this Consent to
Delivery of Electronic Statements is in force, make access to the appropriate
Morgan Stanley internet-based system available to Customer.


 
 

--------------------------------------------------------------------------------

 
 
(p)
If Customer is domiciled in the Province of Ontario, Canada, Customer hereby
acknowledges that (1) Morgan Stanley may execute Contracts on behalf of Customer
exclusively on futures exchanges located outside Canada, unless such Contracts
are routed through an agent that is a dealer registered in Ontario under the
Ontario Commodity Futures Act and the regulations thereunder (the “Ontario
Act”); (2) there may be difficulty in enforcing any legal rights against Morgan
Stanley, its directors, officers or employees because they are resident outside
of Ontario and all or substantially all of Morgan Stanley’s assets are situated
outside of Ontario; and (3) Morgan Stanley is not registered under the Ontario
Act and, accordingly, the protection available to clients of a dealer registered
under the Ontario Act may not be available to Customer.



 
(q)
If Customer is domiciled in either the Province of British Columbia, Canada or
the Province of Alberta, Canada, Customer hereby acknowledges that (1) there may
be difficulty in enforcing any legal rights against Morgan Stanley or any of its
directors, officers, employees or agents, because it is resident outside of
British Columbia or Alberta (the “Passport Jurisdictions”) and all or
substantially all of its assets are situated outside of the Passport
Jurisdictions; (2) Morgan Stanley is not registered under the securities
legislation of the Passport Jurisdictions and, accordingly, the protection
available to clients of a dealer registered under such legislation will not be
available to Customer; and (3) Morgan Stanley shall provide to Customer in a
separate writing that is hereby incorporated by reference the name and address
of an agent for service in the Passport Jurisdiction in which Customer is
located.



 
(r)
If Customer has indicated on the Commodity Futures Account Application that
orders placed for the Account will normally represent bona fide hedging
transactions, please complete the following.  You should note that CFTC Rule
§190.06 permits you to specify whether, in the unlikely event of Morgan
Stanley’s bankruptcy, you prefer the bankruptcy trustee to liquidate all
positions in the Account.  Accordingly, Customer hereby elects as
follows:  (please initial):

o             Liquidate                                      o           Do Not
Liquidate


If neither alternative is initialed, Customer will be deemed to have elected to
have all positions liquidated.  This election may be changed at any time by
written notice.


 
(s)
CUSTOMER HEREBY ACKNOWLEDGES THAT IT HAS RECEIVED AND UNDERSTANDS THE FOLLOWING
DISCLOSURE STATEMENT PRESCRIBED BY THE CFTC AND FURNISHED HEREWITH.

 
Morgan Stanley hereby acknowledges that use of this form of agreement, by which
Morgan Stanley agrees with multiple entities identified on Appendix A hereto, is
for ease of administration only, and it is hereby acknowledged and agreed that
by executing this Agreement Morgan Stanley shall have entered into and executed
a separate agreement with each Customer separately, and containing terms and
provisions identical to those contained in this Agreement, and without reference
to any other entity identified on Appendix A or Appendix B, as applicable.  For
clarity in any case where the Customer is a class, series, division or other
legal or economic sub-element of any legal or juridical entity (e.g., by way of
example, and not of limitation, one series of a series investment company), the
obligations under these terms shall be those of such class, series, division or
other supplement alone, and shall not be obligations of or binding on (or
satisfied out of the assets of) the legal or juridical entity generally or any
other class, series, division, or other sub-element of such entity.


 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Customer and Morgan Stanley have executed this Agreement on
the date  indicated below.




Customer:                      Each fund set forth on Appendix A (which may be
amended from time to time in accordance with the provisions of this Agreement)
attached hereto, in their individual capacity  


By:         /s/ Alper
Daglioglu                                                                           11/12/13                      
(Date)


   Alper Daglioglu, Authorized
Person                                                                                                             
(Please Print Name and Title)






MORGAN STANLEY & CO. LLC


By:         /s/ Ramesh
Menon                                                                           11/12/13                      
(Date)


Ramesh Menon, Authorized
Signatory                                                                                                           
(Please Print Name and Title)

























 
 

--------------------------------------------------------------------------------

 
Exhibit 10.01

APPENDIX A: CUSTOMER SCHEDULE TO AGREEMENT DATED AS OF
OCTOBER 29, 2013
 
 
Name
 
Morgan Stanley Smith Barney Spectrum Select L.P.
 
Morgan Stanley Smith Barney Spectrum Technical L.P.
 
Morgan Stanley Smith Barney Spectrum Global Balanced L.P.
 
Morgan Stanley Smith Barney Spectrum Currency and Commodity L.P. (formerly
Morgan Stanley Smith Barney Spectrum Currency L.P.)
 
Morgan Stanley Smith Barney Charter Campbell L.P.
 
Morgan Stanley Smith Barney Charter Graham L.P.
 
Morgan Stanley Smith Barney Charter WNT L.P.
 
Morgan Stanley Smith Barney Charter Aspect L.P.
 
Morgan Stanley Smith Barney Altis I, LLC
 
Morgan Stanley Smith Barney Aspect I, LLC
 
Morgan Stanley Smith Barney Augustus I, LLC
 
Morgan Stanley Smith Barney BHM I, LLC
 
Morgan Stanley Smith Barney Campbell I, LLC
 
Morgan Stanley Smith Barney Chesapeake Diversified I, LLC
 
Morgan Stanley Smith Barney Boronia I, LLC
 
Morgan Stanley Smith Barney Kaiser I, LLC
 
Morgan Stanley Smith Barney AHL I, LLC
 
Morgan Stanley Smith Barney Rotella I, LLC
 
Morgan Stanley Smith Barney TT II, LLC
 
Morgan Stanley Smith Barney WNT I, LLC
 
Managed Futures Premier Altis L.P.
 
Managed Futures Premier Rotterdam L.P.
 
Managed Futures Premier Man-AHL L.P.
 
BHM Discretionary Futures Fund L.P.
 
Polaris Futures Fund L.P.


 
 
 

--------------------------------------------------------------------------------

 
Name
 
 
LV Futures Fund L.P.
 
Meritage Futures Fund L.P.
 
Morgan Stanley Smith Barney Spectrum Strategic L.P.
 
Managed Futures Strategic Alternatives L.P.
 
Cambridge Master Fund L.P.
 
Waypoint Master Fund L.P.
 
Rabar Master Fund L.P.
 
CMF Drury Capital Master Fund, L.P.
 
CMF Graham Capital Master Fund L.P.
 
CMF Campbell Master Fund, L.P.
 
CMF Aspect Master Fund L.P.
 
CMF Winton Master L.P.
 
Morgan Stanley Managed Futures Custom Solution Fund LP
 
Potomac Futures Fund LP
 
Westport Futures Fund LP
 
Managed Futures Premier Warrington LP
 
Fairfield Futures Fund L.P. II
 
Fairfield Futures Fund L.P.
 
CMF Willowbridge Master Fund L.P.
 
PGR Master Fund L.P.
 
KR Master Fund L.P.
 
CMF Altis Partners Master Fund L.P.
 
MB Master Fund L.P.
 
SECOR Master Fund L.P.
 
Diversified 2000 Futures Fund L.P.
 
Diversified Multi-Advisor Futures Fund L.P.
 
Diversified Multi-Advisor Futures Fund L.P. II
 

 
 
 

--------------------------------------------------------------------------------

 
 
Name
 
Tactical Diversified Futures Fund L.P.
 
Tidewater Futures Fund L.P.
 
Institutional Futures Portfolio L.P.
 
Global Diversified Futures Fund L.P.
 
CMF Winton Feeder I L.P.
 
Managed Futures Premier Abingdon L.P.
 
Emerging CTA Portfolio L.P.
 
Commodity Advisors Fund L.P.
 
Managed Futures Premier Aventis II L.P.
 
AAA Master Fund LLC
 
Principle Master Fund L.P.
 
300 North Capital Master Fund L.P.
 
Blackwater Master Fund L.P.
 
CMF Eckhardt Master Fund L.P.
 
JEM Master Fund L.P.
 

 
 